Citation Nr: 0101676	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  94-11 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1. Entitlement to a separate compensable rating for residuals 
of a fracture of the right humerus, consisting of 
musculoskeletal disability.   

2. Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right humerus, consisting 
of neurological deficit.  

3. Entitlement to an increased (compensable) rating for 
calcification of the right shoulder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision by the 
Winston-Salem, North Carolina RO which, in part, granted a 
10 percent evaluation for traumatic arthritis of the left 
first carpometacarpal joint and confirmed and continued the 
20 percent evaluation for the residuals of a fracture of the 
left radius and ulna, a 10 percent evaluation for the 
residuals of a right humerus fracture, and a noncompensable 
evaluation for calcification of the right shoulder.  In 
rating actions of June and October 1995, the RO denied 
service connection for arthritis of the hips, left shoulder, 
right hand, neck and back secondary to service-connected 
residuals of injuries of both upper extremities.

In December 1996, the veteran appeared and gave testimony at 
a hearing before the undersigned member of the Board.  A 
transcript of this hearing is of record.  At this hearing, 
the veteran testified that he developed arthritis in the 
hips, left shoulder, right hand, neck, and back due to the 
casts placed on his upper extremities during his inservice 
treatment for injuries to both upper extremities.  This 
contention goes to the issue of direct service connection 
which has not been developed and certified for appeal.  The 
issue of entitlement to direct service connection for these 
six disorders is referred to the RO for all appropriate 
development.  

In an April 1997 decision, the Board denied secondary service 
connection for arthritis of the hips, the left shoulder, the 
right hand, the neck, and the back.  At that time the Board 
also denied increased ratings for residuals of a fracture of 
the left radius and ulna, and an increased rating for 
traumatic arthritis of the left wrist.  The issues currently 
on appeal were remanded to the RO for further development.  

The veteran subsequently moved to Tennessee and his claims 
folder was thereafter transferred to the RO in Nashville, 
Tennessee.  The case is now before the Board for further 
appellate consideration at this time.  After a review of the 
evidence at this time, the Board is of the opinion that 
separate evaluations are appropriate for the musculoskeletal 
and neurological aspects of the veteran's residuals of 
fracture of the right humerus.  The issues before the Board 
at this time have therefore been characterized as set forth 
on the title page of this decision.  For reasons made evident 
below, the issue of entitlement to an evaluation in excess of 
10 percent for residuals of a fracture of the right humerus, 
consisting of neurological deficit, will be discussed in the 
remand section of this decision.  


FINDINGS OF FACT

1. The residuals of the veteran's fracture of the right 
humerus include malunion and a 2-centimeter shortening of 
the humerus, resulting in moderate deformity.  

2. The veteran's service connected right shoulder disability 
is manifested by a full range of right shoulder motion, 
with episodes of pain on motion of the right shoulder.  


CONCLUSIONS OF LAW

1. The criteria for a separate 20 percent evaluation for 
residuals of a fracture of the right humerus, consisting 
of musculoskeletal disability, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 4.71a 
Diagnostic Code 5202.  

2. The criteria for a 10 percent rating for calcification of 
the right shoulder have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp 2000); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5015, 5003 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background  

Service medical records reveal hospitalization at a military 
facility from October 1966 to August 1967 for multiple 
injuries sustained in an automobile accident.  These injuries 
included a compound fracture of the mid portion of the right 
humerus.  In February 1967, the veteran underwent an open 
reduction of the fracture of the right humerus, which was 
non-united at that time.  A plate was placed in the right 
humerus and a bone graft from the right iliac crest was 
performed.  

During VA outpatient treatment in March 1979, an 
electromyogram and nerve conduction velocity study was 
interpreted to show abnormal findings in the right median, 
radial, and ulnar nerves.  Accordingly, in a rating action of 
January 1980, the veteran's right humerus disability was 
characterized as residuals of a right humerus fracture with 
abnormal nerve conduction velocity tests and a 10 percent 
rating was assigned for this disability, effective from 
November 9, 1978.  

In an X-ray study of March 1990, calcification was noted 
adjacent to the right shoulder joint.  In a rating decision 
of August 1990 secondary service connection was granted for 
calcification, right shoulder, and a 0 percent rating was 
assigned for this disability, effective from March 23, 1990.  

VA outpatient treatment records reflect occasional outpatient 
treatment during the period from March 1990 to October 1992 
for complaints of pain on movement of the right shoulder.  In 
October 1992 the veteran was noted to have pain in the 
shoulder posteriorly at the extremes of external and internal 
rotation.  

On VA orthopedic examination in July 1993 the veteran's 
complaints included shoulder pain.  On evaluation of the 
right humerus it was noted that range of motion of the right 
shoulder and right elbow were completely normal.  The veteran 
fully abducted his shoulder to 180 degrees and right shoulder 
strength was 5/5.  The diagnostic impressions included full 
range of motion demonstrated in the right shoulder without 
evident pathology.  

VA clinical records reflect occasional outpatient treatment 
during 1993 and 1994 for complaints of right shoulder pain.  
Subsequent occasional treatment for right shoulder complaints 
is indicated.  

During a VA orthopedic examination in July 1994 the veteran 
complained of pain in the right shoulder for the previous 10 
years.  The pain was said to develop after working and it was 
noted that the veteran was a mason.  On evaluation, the 
veteran's shoulder was normal to palpation and there was no 
tenderness, redness, or erythema.  There was right shoulder 
flexion of from 0 degrees to 150 degrees and extension was 
also said to be from 0 degrees to 150 degrees.  Internal and 
external rotation of the shoulder was normal.  X-rays of the 
right shoulder and humerus showed minimal degenerative 
osteoarthritis of the glenohumeral joint of the right 
shoulder.  There was also an old healed fracture of the right 
humerus shaft with plate and screw fixation.  

During a December 1996 hearing before the undersigned Board 
member in Washington D.C., the veteran gave a history of a 
right shoulder and arm injury during service.  He said that 
he had been complaining of pain in the right shoulder and arm 
ever since his inservice injury.  He also reported a tingling 
sensation that would extend from the right shoulder to the 
right hand.  

On VA orthopedic examination in September 1998, the veteran 
complaints included right shoulder pain.  It was noted that 
the veteran was right handed.  Evaluation revealed that the 
right humerus was short, measuring 32 centimeters as compared 
to 34 centimeters on the left, measured from the acromion 
process to the tip of the olecranon.  Right shoulder motion 
was described as full.  

II. Legal Analysis  

Under the law, disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The veteran's service connected residuals of a right humerus 
fracture consist of both neurological and musculoskeletal 
disability.  The musculoskeletal aspects of this disability 
are most appropriately evaluated under the criteria of 
38 C.F.R. § 4.71(a), Diagnostic Code 5202, for impairment of 
the humerus.  Under the provisions of this Diagnostic Code a 
20 percent rating may be assigned for impairment of the 
humerus in the major extremity with malunion and moderate 
deformity.  A 30 percent rating is assignable for impairment 
of the humerus in the major extremity with malunion and 
marked deformity.  

Review of the record indicates that the veteran's fracture of 
the right humerus was ununited in service and necessitated a 
plate and screws for its stabilization.  On recent VA 
orthopedic examination, it was noted that the veteran's right 
humerus had been shortened by two centimeters by his 
inservice injury.  In the Board's opinion such a shortening 
is consistent with malunion and a moderate degree of 
deformity of the humerus.  Since the evidence establishes 
that the veteran's right humerus fracture resulted in both 
malunion and moderate deformity, a 20 percent rating is 
warranted for the musculoskeletal aspects of the veteran's 
service connected right humerus fracture.  However, since the 
findings reported in the recent clinical record do not 
indicate that the veteran has marked deformity of the right 
humerus, a 30 percent evaluation under Diagnostic Code 5202 
is not warranted.  

In regard to the veteran's claim for a compensable rating for 
calcification of the right shoulder, the Board notes that the 
veteran's calcification of the right shoulder is evaluated 
pursuant to Diagnostic Code 5015.  Where it produces painful 
motion, a 10 percent rating may be assigned for the 
disability, even if there is a full range of motion.  
38 C.F.R. § 4.59.  However, to warrant a 20 percent rating 
there would have to be limitation of shoulder motion at the 
shoulder level under the provisions of 38 C.F.R. § 4.71(a) 
Diagnostic Code 5201.  

Review of the evidence indicates that the veteran generally 
has good range of motion in his shoulder.  It is indicated 
that on the July 1994 VA examination the veteran lacked 30 
degrees of full flexion and abduction of the right shoulder.  
See 38 C.F.R. § 4.71, Plate I.  On the more recent VA 
orthopedic examination, range of motion of the right shoulder 
was full and no fatigability, weakness or incoordination was 
described.  However, at the December 1996 Board hearing the 
veteran gave an adequate description of pain on motion of the 
right shoulder.  Since the veteran does have episodes of pain 
on right shoulder motion, and with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and the decision of 
the U.S. Court of Appeals for Veterans Claims in Deluca v. 
Brown, 8 Vet. App. 202 (1995), as well as the provisions of 
38 C.F.R. § 4.59 and Diagnostic Code 5015, the episodes of 
pain on right shoulder motion support a 10 percent rating for 
calcification in the right shoulder.


ORDER

Entitlement to a separate 20 percent rating for residuals of 
a fracture of the right humerus, consisting of 
musculoskeletal disability, is granted subject to the 
regulations governing the payment of monetary benefits.   

Entitlement to a 10 percent rating for calcification in the 
right shoulder is granted subject to the regulations 
governing the payment of monetary benefits.  


REMAND

In regard to the issue of entitlement to an evaluation in 
excess of 10 percent for residuals of a fracture of the right 
humerus, consisting of neurological deficit, the Board notes 
that the veteran has been assigned a 10 percent rating for 
this disability under the provisions of 38 C.F.R. § 4.124(a), 
Diagnostic Code 8515 for paralysis of the median nerve.  
However, nerve conduction velocity tests performed in 1979 
suggested that there was neurological deficit in the 
veteran's right upper extremity which involved the ulnar and 
radial nerves, as well as the median nerve.  In view of this 
uncertainty regarding the nature and extent of the veteran's 
neurological dysfunction in the right arm the Board, in its 
April 1997 remand, instructed the RO to afford the veteran a 
VA neurological examination to determine the nature and 
extent of all neurological disability in the veteran's right 
upper extremity.  The examining physician was to identify all 
nerves involved in the neurological dysfunction in the 
veteran's right arm and to comment on the severity of the 
neurological disability in terms of it being mild, moderate, 
severe, or complete.  

Pursuant to the Board's April 1997 remand, the veteran was 
afforded a VA neurological examination in August 1998.  
However, it is unclear from the report of this examination 
whether the veteran's claims folder was available for review 
by the examining physician at the time of the examination.  
In any event, the neurological findings reported on the 
examination did not focus on what was requested in the April 
1997 Board remand.  What was done, in effect, was a general 
medical examination of the veteran's existing disorders.  The 
clinical information provided on the August 1998 examination 
is therefore not adequate to evaluate the extent and severity 
of the present neurological dysfunction caused by the 
veteran's fracture of the right humerus.  Accordingly, 
further development of the evidence is necessary prior to 
further appellate consideration of the issue of entitlement 
to an evaluation in excess of 10 percent for residuals of a 
fracture of the right humerus, consisting of neurological 
dysfunction.  



In view of the above, this issue is REMANDED to the RO for 
the following action:  


1.  The veteran should be given a special 
VA neurological examination by a 
physician who has not previously examined 
him in order to determine the nature and 
extent of all neurological dysfunction in 
the right upper extremity.  The claims 
folder must be made available to the 
examining physician so that the pertinent 
clinical records may be examined in 
detail.  The examiner should state in his 
examination report that the claims folder 
has been reviewed.  All necessary special 
studies, deemed appropriate, should be 
performed and all pertinent clinical 
findings reported in detail.  After the 
examination, the examining physician 
should comment as to what nerves are 
involved in any neurological deficit 
found in the right upper extremity.  He 
should also describe the nature and 
extent of sensory and motor impairment in 
the right upper extremity due to a 
fracture of the right humerus, to the 
extent present.  He should specifically 
refrain from an examination of other 
anatomical areas of the body and other 
disorders not the subject of this remand.  
The existing neurological dysfunction 
should be characterized as mild, 
moderate, severe, or complete.  

2.  When the requested development has 
been completed, the RO should again 
review the veteran's claim for an 
increased rating for the residuals of 
fracture of the right humerus consisting 
of neurological deficit.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  

No action is required of the veteran until he is so informed.  
The purpose of this REMAND is to obtain clarifying data.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

